 



 
Exhibit 10.2
 
GERBER SCIENTIFIC, INC.
 
2006 OMNIBUS INCENTIVE PLAN





--------------------------------------------------------------------------------



 



Contents
 

                  Article 1.   Establishment, Purpose, and Duration   1        
     
Article 2.
  Definitions   1              
Article 3.
  Administration   4              
Article 4.
  Shares Subject to This Plan and Maximum Awards   5              
Article 5.
  Eligibility and Participation   6              
Article 6.
  Stock Options   7              
Article 7.
  Stock Appreciation Rights   8              
Article 8.
  Restricted Stock and Restricted Stock Units   9              
Article 9.
  Performance Units/Performance Shares   10              
Article 10.
  Cash-Based Awards and Other Stock-Based Awards   11              
Article 11.
  Transferability of Awards   12              
Article 12.
  Performance Measures   12              
Article 13.
  Nonemployee Director Awards   13              
Article 14.
  Dividend Equivalents   13              
Article 15.
  Beneficiary Designation   14              
Article 16.
  Rights of Participants   14              
Article 17.
  Change in Control   14              
Article 18.
  Effective Date, Amendment, Modification, Suspension, and Termination   15    
         
Article 19.
  Withholding   15              
Article 20.
  Successors   16              
Article 21.
  General Provisions   16







--------------------------------------------------------------------------------



 



Article 1.

 
Establishment, Purpose, and Duration
 
1.1  Establishment.  Gerber Scientific, Inc., a Connecticut corporation and its
successors (hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the Gerber Scientific, Inc. 2006 Omnibus
Incentive Plan (hereinafter referred to as the “Plan”), as set forth in this
document.
 
This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Cash-Based Awards, and Other Stock-Based
Awards.
 
This Plan shall become effective on the Effective Date and shall remain in
effect as provided in Section 1.3 hereof.
 
1.2  Purpose of this Plan.  The purpose of this Plan is to provide a means
whereby Employees and Directors of the Company develop a sense of proprietorship
and personal involvement in the development and financial success of the
Company, and to encourage them to devote their best efforts to the business of
the Company, thereby advancing the interests of the Company and its
shareholders. A further purpose of this Plan is to provide a means through which
the Company may attract able individuals to become Employees or serve as
Directors of the Company and to provide a means whereby those individuals can
acquire and maintain stock ownership, thereby strengthening their concern for
the welfare of the Company.
 
1.3  Duration of this Plan.  Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive Stock
Options may be granted more than ten (10) years after the earlier of:
(a) adoption of this Plan by the Board, or (b) the Effective Date.
 
Article 2.

 
Definitions
 
Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:
 
2.1  “Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee. For
purposes of granting stock options or stock appreciation rights, an entity may
not be considered an Affiliate if it results in noncompliance with Code
Section 409A.
 
2.2  “Annual Award Limit” or “Annual Award Limits” have the meaning set forth in
Section 4.3.
 
2.3  “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Cash-Based Awards, or Other Stock-Based Awards, in each case subject to the
terms of this Plan.
 
2.4  “Award Agreement” or “Agreement” means either: (i) a written agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under this Plan, or (ii) a written
statement issued by the Company to a Participant describing the terms and
provisions of such Award, including any amendment or modification thereof. The
Committee may provide for the use of electronic, Internet, or other nonpaper
Award Agreements, and the use of electronic, Internet, or other nonpaper means
for the acceptance thereof and actions thereunder by a Participant.
 
2.5  “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.


1



--------------------------------------------------------------------------------



 



2.6  “Board” or “Board of Directors” means the Board of Directors of the
Company.
 
2.7  “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 10.
 
2.8  “Change in Control” means any of the following events:
 
(a) the Company shall (i) merge or consolidate, with or into another corporation
or entity or enter into a share exchange between the Company or stockholders of
the Company and another individual, corporation or other entity and as a result
of such merger, consolidation or share exchange less than fifty percent (50%) of
the outstanding voting securities of the surviving or resulting corporation or
entity shall then be owned in the aggregate by the former stockholders of the
Company; or (ii) sell, lease, exchange, or otherwise dispose of all or
substantially all of the Company’s property and assets in one transaction or a
series of related transactions to one or more individuals, corporations or other
entities that are not subsidiaries of the Company assuming that if consummation
of such transaction is subject, at the time of such approval by stockholders, to
the consent of any government or governmental agency, such consent by the
government or governmental agency is obtained (either explicitly or implicitly
by consummation of the transaction);
 
(b) the stockholders of the Company adopt a plan of complete liquidation of the
Company;
 
(c) any “person” (as such term is used in Sections 13(d) or 14(d)(2) of the
Exchange Act) (other than the Employee, the Company, any of the Company’s
subsidiaries, any employee benefit plan of the Company and/or one or more of its
subsidiaries or any person or entity organized, appointed or established
pursuant to the terms of any such employee benefit plan) becomes the beneficial
owner (within the meaning of Rule 13d-3 under the Exchange Act) of voting
securities of the Company representing thirty percent (30%) or more of the total
number of votes eligible to be cast at any election of directors of the Company;
provided, however, that no Change in Control shall be deemed to have occurred
under this subparagraph (c) if such “person” becomes a holder of the Company’s
securities in one or more transactions initiated or pursued by the Company
unless after such transaction(s) less than fifty percent (50%) of the
outstanding voting securities of the Company shall be owned in the aggregate by
the former stockholders of the Company; or
 
(d) as a result of, or in connection with, any tender offer or exchange offer,
share exchange, merger, consolidation or other business combination, sale,
lease, exchange or other disposition of all or substantially all of the
Company’s assets, a contested election, or any combination of the foregoing
transactions, the persons who are directors of the Company on the date hereof
(the “Incumbent Board”) shall cease to constitute a majority of the Board of
Directors of the Company or any successor to the Company; provided that any
person becoming a director subsequent to the date hereof whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least three-fourths (3/4) of the directors constituting the Incumbent Board
(either by a specific vote or by approval of a proxy statement of the Company in
which such person is named as a nominee for director without any objection to
such nomination) shall be, for purposes herein, considered as though such person
were a member of the Incumbent Board.
 
2.9  “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.
 
2.10  “Committee” means the Management Development and Compensation Committee of
the Board (or any other committee of the Board authorized by the Board to
administer the Plan), which shall administer this Plan in accordance with the
provisions of Article 5 of the Plan; provided, however, that with respect to
Awards to Nonemployee Directors, the Committee means the Nominating and
Corporate Governance Committee of the Board.
 
2.11  “Common Stock” means the common stock, $.01 par value, of the Company.
 
2.12  “Company” means Gerber Scientific, Inc., its Subsidiaries and their
successors and assigns.


2



--------------------------------------------------------------------------------



 



2.13  “Covered Employee” means any key Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated by the
Committee as a “Covered Employee” under this Plan for such applicable
Performance Period.
 
2.14  “Director” means any individual who is a member of the Board of Directors
of the Company.
 
2.15  “Effective Date” means May 23, 2006, which is the date on which the
Company’s Board of Directors approved the Plan.
 
2.16  “Employee” means any individual designated as an employee of the Company,
its Affiliates, and/or its Subsidiaries on the payroll records thereof.
 
2.17  “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.
 
2.18  “Fair Market Value” or “FMV” means, as applied to a specific date, the
closing price for the Common Stock on the New York Stock Exchange Composite Tape
on such date as reported by The Wall Street Journal or such other source as the
Committee deems reliable, or if no Common Stock was traded on such date, on the
next preceding day on which Common Stock was so traded; such determination shall
be made in compliance with Code Section 409A. Such definition(s) of FMV shall be
specified in each Award Agreement and may differ depending on whether FMV is in
reference to the grant, exercise, vesting, settlement, or payout of an Award.
 
2.19  “Full-Value Award” means an Award other than in the form of an ISO, NQSO,
or SAR, and which is settled by the issuance of Shares.
 
2.20  “Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.
 
2.21  “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Employee and that is designated as an Incentive
Stock Option and that is intended to meet the requirements of Code Section 422,
or any successor provision.
 
2.22  “Insider” shall mean an individual who is, on the relevant date, an
officer or Director of the Company, or a more than ten percent (10%) Beneficial
Owner of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Board in
accordance with Section 16 of the Exchange Act.
 
2.23  “Nonemployee Director” means a Director who is not an Employee.
 
2.24  “Nonemployee Director Award” means any NQSO, SAR, or Full-Value Award
granted, whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.
 
2.25  “Nonqualified Stock Option” or “NQSO” means an Option that is not intended
to meet the requirements of Code Section 422, or that otherwise does not meet
such requirements.
 
2.26  “Option” means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Article 6.
 
2.27  “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
 
2.28  “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of this Plan, granted pursuant to
Article 10.
 
2.29  “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.


3



--------------------------------------------------------------------------------



 



2.30  “Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.
 
2.31  “Performance Measures” means measures as described in Article 12 on which
the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.
 
2.32  “Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to an Award.
 
2.33  “Performance Share” means an Award under Article 9 herein and subject to
the terms of this Plan, denominated in Shares, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.
 
2.34  “Performance Unit” means an Award under Article 9 herein and subject to
the terms of this Plan, denominated in units, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.
 
2.35  “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.
 
2.36  “Plan” means the Gerber Scientific, Inc. 2006 Omnibus Incentive Plan.
 
2.37  “Plan Year” means the fiscal year of the Company: May 1 to April 30.
 
2.38  “Prior Plans” means the Gerber Scientific, Inc. 2003 Employee Stock Option
Plan, the Gerber Scientific, Inc. Non-Employee Director’s Stock Grant Plan and
the Gerber Scientific, Inc. 2005-2006 Executive Annual Incentive Bonus Plan.
 
2.39  “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8.
 
2.40  “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Article 8, except no Shares are actually awarded to the Participant on the
date of grant.
 
2.41  “Share” means a share of common stock of the Company, $.01 par value per
share.
 
2.42  “Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 herein.
 
2.43  “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.
 
Article 3.

 
Administration
 
3.1  General.  The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions, or valuations
of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.


4



--------------------------------------------------------------------------------



 



3.2  Authority of the Committee.  The Committee shall have discretionary power
to interpret the terms and the intent of this Plan and any Award Agreement or
other agreement or document ancillary to or in connection with this Plan, to
determine eligibility for Awards and to adopt such rules, regulations, forms,
instruments, and guidelines for administering this Plan as the Committee may
deem necessary or proper. Such authority shall include, but not be limited to,
selecting Award recipients, establishing all Award terms and conditions,
including the terms and conditions set forth in Award Agreements, granting
Awards as an alternative to or as the form of payment for grants or rights
earned or due under compensation plans or arrangements of the Company,
construing any ambiguous provision of the Plan or any Award Agreement, and,
subject to Article 18, adopting modifications and amendments to this Plan or any
Award Agreement, including without limitation, any that are necessary to comply
with the laws of the countries and other jurisdictions in which the Company, its
Affiliates, and/or its Subsidiaries operate. Notwithstanding the foregoing, the
Board, in its discretion, shall have the final and ultimate authority with
respect to all aspects of interpreting and administrating the Plan, and with
respect to changing the authority granted to the Committee.
 
3.3  Delegation.  The Committee may delegate to one or more of its members or to
one or more officers of the Company and/or its Subsidiaries and Affiliates, or
to one or more agents or advisors such administrative duties or powers as it may
deem advisable, and the Committee or any individuals to whom it has delegated
duties or powers as aforesaid may employ one or more individuals to render
advice with respect to any responsibility the Committee or such individuals may
have under this Plan. The Committee may, by resolution, authorize one or more
officers of the Company, each of whom shall be a Director, to do one or both of
the following on the same basis as can the Committee: (a) designate Employees to
be recipients of Awards; and (b) determine the amount and number of any such
Awards; provided, however, (i) the Committee shall not delegate such
responsibilities to any such officer for Awards granted to an Employee who is
considered an Insider; (ii) the resolution providing such authorization shall
set forth the total amount and number of Awards such officer(s) may grant; and
(iii) the officer(s) shall report periodically to the Committee regarding the
nature and scope of the Awards granted pursuant to the authority delegated.
 
Article 4.

 
Shares Subject to This Plan and Maximum Awards
 
4.1  Number of Shares Available for Awards.
 
(a) Subject to such additional Shares as shall be available for grant under this
Plan pursuant to Section 4.2, and subject to adjustment as provided in
Section 4.4, the maximum number of Shares available for grant to Participants
pursuant to this Plan on or after the Effective Date shall be one and one-half
million (1,500,000) (the “Share Authorization”), which shall consist of: (i) one
million three hundred thirty-eight thousand and seven hundred thirty-three
(1,338,733) newly issued Shares authorized for issuance under this Plan, plus
(ii) one hundred sixty-one thousand and two hundred sixty-seven (161,267) Shares
that remained available for issuance under the Prior Plans but were not subject
to outstanding awards as of the date of shareholder approval of this Plan.
 
(b) The maximum number of Shares of the Share Authorization that may be issued
pursuant to ISOs under this Plan shall be one and one-half million (1,500,000)
Shares.
 
4.2  Share Usage.  Shares covered by an Award shall be counted as used as of the
date of grant. Any Shares related to Awards under this Plan or under Prior Plans
which terminate by expiration, forfeiture, cancellation, or otherwise without
the issuance of such Shares, are settled in cash in lieu of Shares, or are
exchanged with the Committee’s permission, prior to the issuance of Shares, for
Awards not involving Shares, shall be available again for grant under this Plan.
Moreover, if the Option Price of any Option granted under this Plan or the tax
withholding requirements with respect to any Award granted under this Plan are
satisfied by tendering Shares to the Company (by either actual delivery or by
attestation), such tendered Shares shall again be available for grant under this
Plan. Furthermore, if an SAR is exercised and settled in Shares, the difference
between the total Shares exercised and the net Shares delivered shall again be
available for grant under this Plan, with the result being that only the number
of Shares issued upon exercise of an SAR are counted against the Shares
available. The Shares available for issuance under this Plan may be authorized
and unissued Shares or treasury Shares.


5



--------------------------------------------------------------------------------



 



4.3  Annual Award Limits.  Unless and until the Committee determines that an
Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”) shall apply to grants of such
Awards under this Plan:
 
(a)  Options:  The maximum aggregate number of Shares subject to Options granted
in any one Plan Year to any one Participant shall be three hundred thousand
(300,000).
 
(b)  SARs:  The maximum number of Shares subject to Stock Appreciation Rights
granted in any one Plan Year to any one Participant shall be three hundred
thousand (300,000).
 
(c)  Restricted Stock or Restricted Stock Units:  The maximum aggregate grant
with respect to Awards of Restricted Stock or Restricted Stock Units in any one
Plan Year to any one Participant shall be one hundred and fifty thousand
(150,000) Shares or Restricted Stock Units, or equal to the value of one hundred
and fifty thousand (150,000) Shares.
 
(d)  Performance Units or Performance Shares:  The maximum aggregate Award of
Performance Units or Performance Shares that a Participant may receive in any
one Plan Year shall be one hundred and fifty thousand (150,000) Shares or
Performance Units, or equal to the value of one hundred and fifty thousand
(150,000) Shares, determined as of the date of vesting or payout, as applicable.
 
(e)  Cash-Based Awards and Other Stock-Based Awards:  The maximum aggregate
amount awarded or credited with respect to Cash-Based or Other Stock-Based
Awards to any one Participant in any one Plan Year may not exceed the value of
one and one-half million dollars ($1,500,000), determined as of the date of
vesting or payout, as applicable.
 
4.4  Adjustments in Authorized Shares.  In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, partial or complete liquidation,
stock dividend, extraordinary dividend, stock split, reverse stock split, split
up, spin-off, or other distribution of stock or property of the Company,
combination of Shares, exchange of Shares, dividend in-kind, or other like
change in capital structure, the Committee in order to prevent dilution or
enlargement of Participants’ rights under this Plan, shall proportionately
substitute or adjust, as applicable, the number and kind of Shares that may be
issued under this Plan or under particular forms of Awards, the number and kind
of Shares subject to outstanding Awards, the Option Price or Grant Price
applicable to outstanding Awards, the Annual Award Limits, and other value
determinations applicable to outstanding Awards. The determination of the
Committee as to the foregoing adjustments shall be conclusive and binding on
Participants under this Plan.
 
The Committee shall also make proportionate adjustments in the terms of any
Awards under this Plan to reflect, or related to, such changes or distributions
and to modify any other terms of outstanding Awards, including modifications of
performance goals and changes in the length of Performance Periods.
Notwithstanding anything herein to the contrary, following a Change in Control
the Committee may not take any such action as described in this Section 4.4 if
such action would result in a violation of the requirements of Code
Section 409A. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under this
Plan.
 
Subject to the provisions of Article 18 and notwithstanding anything else herein
to the contrary, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance or assumption of benefits
under this Plan in connection with any merger, consolidation, acquisition of
property or stock, or reorganization upon such terms and conditions as it may
deem appropriate, subject to compliance with the rules under Code Sections 409A,
422, and 424, as and where applicable.
 
Article 5.

 
Eligibility and Participation
 
5.1  Eligibility.  Individuals eligible to participate in this Plan include all
Employees and Directors.


6



--------------------------------------------------------------------------------



 



5.2  Actual Participation.  Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of any and all terms permissible by law, and the amount
of each Award.
 
Article 6.

 
Stock Options
 
6.1  Grant of Options.  Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee, in
its sole discretion, provided that ISOs may be granted only to eligible
Employees of the Company or of any parent or subsidiary corporation (as
permitted under Code Sections 422 and 424). However, an Employee who is employed
by an Affiliate and/or Subsidiary may only be granted Options to the extent the
Affiliate and/or Subsidiary is part of: (i) the Company’s controlled group of
corporations, or (ii) a trade or business under common control, as of the date
of grant as determined within the meaning of Code Section 414(b) or 414(c), and
substituting for this purpose ownership of at least fifty percent (50%) of the
Affiliate and/or Subsidiary to determine the members of the controlled group of
corporations and the entities under common control.
 
6.2  Award Agreement.  Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan. The Award Agreement also shall specify whether the Option is intended
to be an ISO or an NQSO.
 
6.3  Option Price.  The Option Price for each grant of an Option under this Plan
shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided, however, the Option Price must be at
least equal to one hundred percent (100%) of the FMV of the Shares as determined
on the date of grant.
 
6.4  Term of Options.  Each Option granted to a Participant shall expire at such
time as the Committee shall determine at the time of grant; provided, however,
no Option shall be exercisable later than the tenth (10th) anniversary date of
its grant. Notwithstanding the foregoing, for Nonqualified Stock Options granted
to Participants outside the United States, the Committee has the authority to
grant Nonqualified Stock Options that have a term greater than ten (10) years.
 
6.5  Exercise of Options.  Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.
 
6.6  Payment.  Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.
 
A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that except as otherwise determined
by the Committee, the Shares that are tendered must have been held by the
Participant for at least six (6) months (or such other period, if any, as the
Committee may permit) prior to their tender to satisfy the Option Price if
acquired under this Plan or any other compensation plan maintained by the
Company or have been purchased on the open market); (c) by a cashless
(broker-assisted) exercise; (d) by a combination of (a), (b), and/or (c); or
(e) any other method approved or accepted by the Committee in its sole
discretion.


7



--------------------------------------------------------------------------------



 



Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).
 
Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in U.S. dollars.
 
6.7  Restrictions on Share Transferability.  The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements or restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.
 
6.8  Termination of Employment.  Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.
 
6.9  Notification of Disqualifying Disposition.  If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.
 
6.10  No Other Feature of Deferral.  No Option granted pursuant to this Plan
shall provide for any feature for the deferral of compensation other than the
deferral of recognition of income until the later of the exercise or disposition
of the Option, or the time the stock acquired pursuant to the exercise of the
Option first becomes substantially vested.
 
Article 7.

 
Stock Appreciation Rights
 
7.1  Grant of SARs.  Subject to the terms and conditions of this Plan, SARs may
be granted to Participants at any time and from time to time as shall be
determined by the Committee. However, an Employee who is employed by an
Affiliate and/or Subsidiary may only be granted SARs to the extent the Affiliate
and/or Subsidiary is: (i) part of the Company’s controlled group of
corporations, or (ii) a trade or business under common control, as of the date
of grant as determined within the meaning of Code Section 414(b) or 414(c) and
substituting for this purpose ownership of at least fifty percent (50%) of the
Affiliate and/or Subsidiary to determine the members of the controlled group of
corporations and the entities under common control.
 
Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.
 
The Grant Price for each grant of an SAR shall be determined by the Committee
and shall be specified in the Award Agreement; provided, however, the Grant
Price on the date of grant must be at least equal to one hundred percent (100%)
of the FMV of the Shares as determined on the date of grant.
 
7.2  SAR Agreement.  Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and such other
provisions as the Committee shall determine.
 
7.3  Term of SAR.  The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.


8



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten (10) years.
 
7.4  Exercise of SARs.  SARs may be exercised upon whatever terms and conditions
the Committee, in its sole discretion, imposes.
 
7.5  Settlement of SARs.  Upon the exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
 
(a) The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price; by
 
(b) The number of Shares with respect to which the SAR is exercised.
 
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.
 
7.6  Termination of Employment.  Each Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise the SAR following
termination of the Participant’s employment with or provision of services to the
Company, its Affiliates, and/or its Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all SARs issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.
 
7.7  Other Restrictions.  The Committee shall impose such other conditions
and/or restrictions on any Shares received upon exercise of an SAR granted
pursuant to this Plan as it may deem advisable or desirable. These restrictions
may include, but shall not be limited to, a requirement that the Participant
hold the Shares received upon exercise of an SAR for a specified period of time.
 
7.8  No Other Feature of Deferral.  No SAR granted pursuant to this Plan shall
provide for any feature for the deferral of compensation other than the deferral
of recognition of income until the exercise of the SAR.
 
Article 8.

 
Restricted Stock and Restricted Stock Units
 
8.1  Grant of Restricted Stock or Restricted Stock Units.  Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.
 
8.2  Restricted Stock or Restricted Stock Unit Agreement.  Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted, and such other provisions
as the Committee shall determine.
 
8.3  Other Restrictions.  The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to this Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions and/or restrictions under applicable laws or under the requirements
of any stock exchange or market upon which such Shares are listed or traded, or
holding requirements or sale restrictions placed on the Shares by the Company
upon vesting of such Restricted Stock or Restricted Stock Units.


9



--------------------------------------------------------------------------------



 



To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.
 
Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.
 
8.4  Certificate Legend.  In addition to any legends placed on certificates
pursuant to Section 8.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:
 
The sale or transfer of Shares of stock represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Gerber Scientific Inc. 2006 Omnibus
Incentive Plan, and in the associated Award Agreement. A copy of this Plan and
such Award Agreement may be obtained from Gerber Scientific, Inc.
 
8.5  Voting Rights.  Unless otherwise determined by the Committee and set forth
in a Participant’s Award Agreement, to the extent permitted or required by law
as determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder shall have the right to exercise full voting rights and the
right to receive any dividends declared or paid with respect to those Shares
during the Period of Restriction. The Committee may provide that any dividends
paid on Shares of Restricted Stock must be reinvested in Shares, which may or
may not be subject to the same vesting conditions and restrictions applicable to
such Restricted Stock. All distributions, if any, received by a Participant with
respect to Shares of Restricted Stock as a result of any stock split, stock
dividend, combination of Shares or other similar transaction shall be subject to
the restrictions applicable to the original Award. A Participant shall have no
voting rights with respect to any Restricted Stock Units granted hereunder.
 
8.6  Termination of Employment.  Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Restricted Stock and/or
Restricted Stock Units following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Shares of
Restricted Stock or Restricted Stock Units issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.
 
8.7  Section 83(b) Election.  The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Code
Section 83(b). If a Participant makes an election pursuant to Code Section 83(b)
concerning a Restricted Stock Award, the Participant shall be required to file
promptly a copy of such election with the Company.
 
Article 9.

 
Performance Units/Performance Shares
 
9.1  Grant of Performance Units/Performance Shares.  Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.
 
9.2  Value of Performance Units/Performance Shares.  Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant. The Committee shall set performance goals
in its discretion which, depending on the extent to which they are met, will
determine the value and/or number of Performance Units/Performance Shares that
will be paid out to the Participant.


10



--------------------------------------------------------------------------------



 



9.3  Earning of Performance Units/Performance Shares.  Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.
 
9.4  Form and Timing of Payment of Performance Units/Performance
Shares.  Payment of earned Performance Units/Performance Shares shall be as
determined by the Committee and as evidenced in the Award Agreement. Subject to
the terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance Units/Performance Shares in the form of cash or in Shares (or in a
combination thereof) equal to the value of the earned Performance
Units/Performance Shares at the close of the applicable Performance Period, or
as soon as practicable after the end of the Performance Period. Any Shares may
be granted subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.
 
9.5  Termination of Employment.  Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Performance Units and/or
Performance Shares following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
each Participant, need not be uniform among all Awards of Performance Units or
Performance Shares issued pursuant to this Plan, and may reflect distinctions
based on the reasons for termination.
 
Article 10.

 
Cash-Based Awards and Other Stock-Based Awards
 
10.1  Grant of Cash-Based Awards.  Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.
 
10.2  Other Stock-Based Awards.  The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares, and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
 
10.3  Value of Cash-Based and Other Stock-Based Awards.  Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. The Committee may establish
performance goals in its discretion. If the Committee exercises its discretion
to establish performance goals, the number and/or value of Cash-Based Awards or
Other Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met.
 
10.4  Payment of Cash-Based Awards and Other Stock-Based Awards.  Payment, if
any, with respect to a Cash-Based Award or an Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or Shares as the
Committee determines.
 
10.5  Termination of Employment.  The Committee shall determine the extent to
which the Participant shall have the right to receive Cash-Based Awards or Other
Stock-Based Awards following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in an agreement entered into with each
Participant, need not be uniform among all Awards of Cash-Based


11



--------------------------------------------------------------------------------



 



Awards or Other Stock-Based Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.
 
Article 11.

 
Transferability of Awards
 
11.1  Transferability.  Except as provided in Section 11.2 below, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant. Awards shall not be transferable other than by will or the laws of
descent and distribution; no Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind; and any purported transfer in
violation hereof shall be null and void. The Committee may establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable or Shares deliverable in the event of, or following,
the Participant’s death, may be provided.
 
11.2  Committee Action.  The Committee may, in its discretion, determine that
notwithstanding Sections 11.1, any or all Awards (other than ISOs) shall be
transferable to and exercisable by such transferees, and subject to such terms
and conditions, as the Committee may deem appropriate; provided, however, no
Award may be transferred for value (as defined in the General Instructions to
Form S-8).
 
Article 12.

 
Performance Measures
 
12.1  Performance Measures.  The performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:
 
(a) Net earnings or net income (before or after taxes);
 
(b) Earnings per share;
 
(c) Net sales or revenue growth;
 
(d) Net operating profit;
 
(e) Return measures (including, but not limited to, return on assets, capital,
equity, sales, or revenue);
 
(f) Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);
 
(g) Earnings before or after taxes, interest, depreciation, and/or amortization;
 
(h) Gross or operating margins;
 
(i) Productivity ratios;
 
(j) Share price (including, but not limited to, growth measures and total
shareholder return);
 
(k) Expense targets;
 
(l) Market share;
 
(m) Customer satisfaction;
 
(n) Working capital targets;
 
(o) Cash value added or CVA (operating income minus cash taxes plus depreciation
minus (cost of capital multiplied by gross investment); and,
 
(p) Economic value added or EVA (net operating profit after tax minus the sum of
capital multiplied by the cost of capital).


12



--------------------------------------------------------------------------------



 



Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 12.
 
12.2  Evaluation of Performance.  The Committee may provide in any such Award
that any evaluation of performance may include or exclude any of the following
events that occur during a Performance Period: (a) asset write-downs;
(b) litigation or claim judgments or settlements; (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results; (d) any reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year; (f) acquisitions or divestitures; and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
 
12.3  Adjustment of Performance-Based Compensation.  Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis, or any combination as the Committee
determines.
 
12.4  Committee Discretion.  In the event that applicable tax and/or securities
laws change to permit Committee discretion to alter the governing Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval provided the exercise of such discretion does not violate Code
Section 409A. In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 12.1.
 
Article 13.

 
Nonemployee Director Awards
 
The Board or the Company’s Nominating and Corporate Governance Committee shall
determine all Awards to Nonemployee Directors. The terms and conditions of any
grant to any such Nonemployee Director shall be set forth in an Award Agreement.
 
Article 14.

 
Dividend Equivalent
 
Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares that are subject to any Award, to be
credited as of dividend payment dates during the period between the date the
Award is granted and the date the Award is exercised, vests, or expires, as
determined by the Committee. Such dividend equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee.


13



--------------------------------------------------------------------------------



 



Article 15.

 
Beneficiary Designation
 
Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator, or legal representative.
 
Article 16.

 
Rights of Participants
 
16.1  Employment.  Nothing in this Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries to terminate any Participant’s employment or service on the Board
or to the Company at any time or for any reason not prohibited by law, nor
confer upon any Participant any right to continue his employment or service as a
Director for any specified period of time.
 
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 18, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.
 
16.2  Participation.  No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
 
16.3  Rights as a Shareholder.  Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.
 
Article 17.

 
Change in Control
 
Notwithstanding any other provision of this Plan to the contrary, the provisions
of this Article 17 shall apply in the event of a Participant’s termination of
employment within two (2) years after a Change in Control unless otherwise
determined by the Committee, in connection with the grant of an Award as
reflected in the applicable Award Agreement.
 
(a) All outstanding Options and Stock Appreciation Rights shall become
immediately vested and exercisable;
 
(b) All Restricted Stock and Restricted Stock Units shall become immediately
vested and payable; and
 
(c) The Performance Period applicable to Performance Shares and Performance
Units shall lapse and the performance goals associated with such awards shall be
deemed to have been met at their target level. Such awards shall vest on a pro
rata basis based on the portion of the vesting period completed as of the Change
in Control.
 
The Committee may, in its sole discretion, determine that any or all outstanding
Awards granted under the Plan, whether or not exercisable, will be canceled and
terminated and that in connection with such cancellation and termination the
holder of such Award may receive for each Share of common stock subject to such
Awards a cash payment (or the delivery of shares of stock, other securities or a
combination of cash, stock and securities equivalent to such cash payment) equal
to the difference, if any, between the consideration


14



--------------------------------------------------------------------------------



 



received by shareholders of the Company in respect of a Share of common stock in
connection with such transaction and the purchase price per share, if any, under
the Award multiplied by the number of Shares of common stock subject to such
Award; provided that if such product is zero or less or to the extent that the
Award is not then exercisable, the Awards may be canceled and terminated without
payment therefore.
 
Article 18.

 
Effective Date, Amendment, Modification, Suspension, and Termination
 
18.1  Effective Date.  The Plan shall be effective as of the Effective Date,
subject to approval of the Plan by the Company’s shareholders within one year
after the Effective Date. Upon approval of the Plan by the Company’s
shareholders as set forth above, all Awards’ made under the Plan on or after the
Effective Date shall be fully effective as if the Company’s shareholders had
approved the Plan on the Effective Date. If the Company’s shareholders fail to
approve the Plan within one year after the Effective Date, any Awards made
hereunder shall be null and void and of no effect.
 
18.2  Amendment, Modification, Suspension, and Termination.  Subject to
Section 18.4, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate this Plan and any Award Agreement in whole
or in part; provided, however, that without the prior approval of the Company’s
shareholders and except as provided in Section 4.4, Options or SARs issued under
this Plan will not be repriced, replaced, or regranted through cancellation or
by lowering the Option Price of a previously granted Option or the Grant Price
of a previously granted SAR, and no amendment of this Plan shall be made without
shareholder approval if shareholder approval is required by law, regulation, or
stock exchange rule.
 
18.3  Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.4 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan.
 
18.4  Awards Previously Granted.  Notwithstanding any other provision of this
Plan to the contrary (other than Section 18.5), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan without
the written consent of the Participant holding such Award.
 
18.5  Amendment to Conform to Law.  Notwithstanding any other provision of this
Plan to the contrary, the Board of Directors may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Code Section 409A), and to the administrative regulations
and rulings promulgated thereunder.
 
Article 19.

 
Withholding
 
19.1  Tax Withholding.  The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.
 
19.2  Share Withholding.  With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or upon the achievement of performance goals related to
Performance Shares or any other taxable event arising as a result of an Award


15



--------------------------------------------------------------------------------



 



granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.
 
Article 20.

 
Successors
 
All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
Article 21.

 
General Provisions
 
21.1  Forfeiture Events.  The Committee may specify in an Award Agreement that
the Participant’s rights, payments, and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, termination of employment for cause, termination of the
Participant’s provision of services to the Company, Affiliate, and/or
Subsidiary, violation of material Company, Affiliate, and/or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company, its
Affiliates, and/or its Subsidiaries.
 
21.2  Legend.  The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
 
21.3  Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
 
21.4  Severability.  In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.
 
21.5  Requirements of Law.  The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
 
21.6  Delivery of Title.  The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:
 
(a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
 
(b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.
 
21.7  Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.


16



--------------------------------------------------------------------------------



 



21.8  Investment Representations.  The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.
 
21.9  Employees Based Outside of the United States.  Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees or Directors, the Committee, in its sole discretion,
shall have the power and authority to:
 
(a) Determine which Affiliates and Subsidiaries shall be covered by this Plan.
 
(b) Determine which Employees and/or Directors outside the United States are
eligible to participate in this Plan.
 
(c) Modify the terms and conditions of any Award granted to Employees and/or
Directors outside the United States to comply with applicable foreign laws.
 
(d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 21.9 by the Committee shall be attached to this Plan document as
appendices.
 
(e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.
 
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.
 
21.10  Uncertificated Shares.  To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be affected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.
 
21.11  Unfunded Plan.  Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under this
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as
the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary, or an Affiliate, as the case may be
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.
 
21.12  No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares,
whether fractional Shares shall be rounded up or down to the nearest whole
Share, or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.
 
21.13  Retirement and Welfare Plans.  Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and nonqualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.
 
21.14  Deferred Compensation.  It is intended that any Award made under this
Plan that results in the deferral of compensation (as defined under Code
Section 409A) complies with the requirements of Code Section 409A.


17



--------------------------------------------------------------------------------



 



21.15  Nonexclusivity of this Plan.  The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
 
21.16  No Constraint on Corporate Action.  Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (ii) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.
 
21.17  Governing Law.  The Plan and each Award Agreement shall be governed by
the laws of the state of Connecticut, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Plan to the substantive law of another jurisdiction. Unless otherwise
provided in the Award Agreement, recipients of an Award under this Plan are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of Connecticut, to resolve any and all issues that may arise out of or
relate to this Plan or any related Award Agreement.
 
21.18  Indemnification.  Subject to requirements of Connecticut law, each
individual who is or shall have been a member of the Board, or a Committee
appointed by the Board, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
this Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his/her own behalf, unless such loss, cost, liability, or expense
is a result of his/her own willful misconduct or except as expressly provided by
statute.
 
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Articles of Incorporation, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.


18